Deen, Presiding Judge.
Terry M. Green brings this appeal from his conviction of driving under the influence.
1. Four of appellant’s enumerations contend the trial court erred in instructing the jury as to OCGA § 40-6-391, subparagraph (a) (2) and (3) (Code Ann. § 68A-902 (a) (2) and (3)). In his brief appellant lumps these enumerations into a single argument and states that they present the issue: “Is it necessary that the court instructing the jury as to a violation under OCGA § 40-6-391 (a) (1), instruct the jury as to what extent the defendant must be under the influence of alcohol, to authorize a conviction?”
At trial the appellant objected to the charge on the ground that it was not adjusted to the evidence, and on appeal he challenges the instruction as it pertains to describing the term “under the influence,” contained in the statutory provision. Enumerations of error *807which raise questions for the first time on appeal present nothing for decision. Blalock v. State, 165 Ga. App. 257, 258 (299 SE2d 919) (1983); Griffin v. State, 230 Ga. 449, 452 (197 SE2d 723) (1973).
Decided May 3, 1984.
Harl C. Duffey, Jr., for appellant.
F. Larry Salmon, District Attorney, J. Russell McClelland II, Assistant District Attorney, for appellee.
2. Appellant’s remaining enumerations assert the general grounds. We have examined the transcript and find that the evidence adduced at trial, when viewed in a light favorable to the prosecution, was sufficient for a rational trier of fact to find the defendant guilty beyond a reasonable doubt. Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131) (1980).

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.